DETAILED ACTION
This is the first Office Action on the merits based on the 17/672,213 application filed on 02/15/2022. The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . Claims 1-20, as originally filed, are currently pending and considered below.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 08/09/2022 and 02/15/2022 was filed. The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 14-16 and 18 are rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1, 2, and 15-18 of U.S. Patent No. 11,285,070 in view of Vallery (US Patent No. 2015/0320632). 

Claim 14 of the instant application reads on claim 1 of the ‘070 patent in that despite minor word changes, they both recite “a system for physical rehabilitation, comprising: a plurality of motors configured to be coupled to a ceiling; a plurality of cable portions, wherein each cable portion is connected at a first end to a motor and connected at a second end to a connector element, the connector element comprising a ball having a plurality of holes through which the cable portions may be threaded to secure the ball thereto; and a main controller in operative communication with the plurality of motors to move the connector element” 
Claim 1 of the instant application differs from claim1 of the ‘070 patent in that it does not recite the limitation “a main controller in operative communication with the plurality of motors to move the connector element so that the connector element moves along with a patient.”
Vallery, however, in an analogous exercise device, teaches a main controller (Signal processing unit 94 and controller; Figure 2; Para. [0089]) in operative communication with the plurality of motors (510, 520, 530, to move the connector element (Node 60; Figure 2) so that the connector element moves along with a patient (i.e., the node 60 is controlled by the controller to move with the harness 95 and bail 80 that is attached to the user; Para. [0089] 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the device and claim 1 of the ‘070 patent, such that the connector element moves along with a patient of Vallery in order to have a node that follows the general path of the patient.

Claim 15 of the instant application reads on claim 1 of the ‘070 patent in that despite minor word changes, they both recite “the main controller is configured to move the 11connector element relative to a staircase as the patient moves along a staircase.” (i.e., the end of claim 1 of the ‘070 patent describes a main controller that moves the connector element relative to a staircase, the connector element moves with the patient as described in Vallery above)

Claim 16 of the instant application reads on a combination of claims 1, 15, 16, 17, and 18 of the ‘070 patent in that despite minor word changes, they both recite “the main controller is configured to control operation of the plurality of motors to move the connector element (i.e., Recited at the end of claim 1 of the ‘070 patent) in one or more of i) an upward direction away from the staircase, ii) a downward direction towards the staircase, iii) a left edge of the staircase and iv) a right edge of the staircase.” (i.e., claims 15-18 recite each of the movements)

Claim 18 of the instant application reads on claim 2 of the ‘070 patent in that despite minor word changes, they both recite “a user controller, wherein the user controller is in operative communication with the main controller to send commands to the main controller.”

Claim Objections
Claims 1, 18-20 are objected to because of the following informalities:  
In Claim 1 Line “,among the plurality of motors,” should be removed.
In Claim 18 Line 1. The limitation “the method” should be “the system”
In Claim 19 Line 1. The limitation “the method” should be “the system”
In Claim 20 Line 1. The limitation “the method” should be “the system”

Appropriate correction is required.

	Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1 and 8-13 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Vallery (US Patent No. 2015/0320632).

Regarding claim 1, Vallery discloses a system for physical rehabilitation (Apparatus 1; Figures 1-5), comprising a plurality of motors (Drive units 510, 520, 530, and 540; Figure 2) configured to be coupled to a ceiling (Mounting positions D; Figure 1); a plurality of cable portions (Ropes 41, 42, 43, and 44; Figure 2), wherein each cable portion is connected at a first end to a motor (510, 520, 530, and 540; Figure 2) and connected at a second end to a connector element (Node 60; Figure 2), wherein the connector element is for attaching to a patient (i.e., the node 60 is attached to the user as seen in Figure 2); a controller (Signal processing unit 94 and controller; Figure 2; Para. [0089]) in operative communication with the plurality of motors to move the connector element in relation to a staircase (i.e., the controller 94 is used operate the motors and device; Para. [0089]), wherein the controller 94 is configured to adjust one or both of i) position and ii) speed of the connector element based on tracked kinematics of the patient as the patient moves along the staircase (i.e., the sensors on the node 60 track the movement/position of the user and the controller 94 controls the movement of the node 60 allowing for the position and speed of the node to be adjusted to wherever the user defines the path; Para. [0031] “Preferably, the acceleration sensor, the gyroscope, and the magnetometer are integrated into an inertial measuring unit (IMU) arranged at the node, which IMU preferably provides digital output signals which are particularly forwarded by the signal processing unit. In the examples above the controlling unit may be designed to further process and/or analyze said (digitized) output signals provided by the individual sensors so as to determine the respective quantity, like the lengths of the ropes being unwound from the winches, the positions of the deflection units, or the position of the node (user).”; Para. [0032] [0033])

Regarding claim 8, Vallery discloses the controller is configured to control operation of the plurality of motors to move the connector element in one or more of i) an upward direction away from the staircase, ii) a downward direction towards the staircase, iii) a left edge of the staircase and iv) a right edge of the staircase.  (i.e., The user is capable of moving upwards/downwards using the system as described in the paragraph above and on the x axis allowing for the user to move to each edge of a staircase; Para. [0076] of Vallery “…the user 4 can move along the horizontal x-y-plane (as well as vertically in case corresponding objects, e.g. inclined surfaces, staircases etc., are provided in the working space 3).”)

Regarding claim 9, Vallery discloses the controller is configured to control operation of the plurality of motors to move the connector element i) in an upward direction as the patient moves up the staircase at a first time during a rehabilitation session and ii) in a downward direction as the patient moves down the staircase at a second time during the rehabilitation session.  (Para. [0076] of Vallery “…the user 4 can move along the horizontal x-y-plane (as well as vertically in case corresponding objects, e.g. inclined surfaces, staircases etc., are provided in the working space 3).”; i.e., The user is capable of moving upwards/downwards using the system as described in the paragraph above)


Regarding claim 10, Vallery discloses the controller 94 is to control operation of the plurality 10of motors 510, 520, 530, and 540 to move the connector element 60 along a predetermined path in relation to the staircase (Para. [0091] “Concerning control of the current resulting force F that is exerted onto the node 60, there are many ways in classical control theory how to approach tracking problems for nonlinear systems as the present one. For example, the system could be linearized and an optimal controller could be derived. In the following, controlling is described without loss of generality for four ropes, but may also be conducted analogously for two ropes or any larger number of ropes.“; Para. [0062] “In another example, the force could be a guiding force that helps the user follow a particular movement pattern (like a force that pulls the user forward in walking direction)”; Para. [0012] of Vallery “According to a further aspect of the invention, the apparatus according to the invention comprises force sensors designed to directly or indirectly measure forces in the ropes or directly on the user. Particularly, each of the ropes interacts with an associated rope force sensor for determining the currently acting rope forces and thereby the current resulting force on the user.”; i.e., The predetermined path is created through the controller of the device controlling the speed and direction of the system in a certain movement path).  

Regarding claim 11, Vallery discloses the predetermined path is the shape of one of i) an oval and ii) a line segment.  (i.e., The system of Vallery is provided with the control to be able to move the harness in an XYZ Cartesian Space in a movement pattern that is predetermined, as referenced above, meaning the system is capable of moving the connector element in an oval shaped path as the device allows for walking curves as referenced below. The system of Vallery is provided with the control to be able to move the harness in an XYZ Cartesian Space in a movement pattern that is predetermined, as referenced above, meaning the system is capable of moving the connector element in an linear shaped path)

Regarding claim 12, Vallery discloses operation of each of the plurality of motors adjusts a length of each of the cable portions in order to move a position of the connector element in relation to the staircase (i.e., the motors 510, 520, 530, and 540 move the cable portions 41-44 to move the node 60; Para. [0076] of Vallery “…the user 4 can move along the horizontal x-y-plane (as well as vertically in case corresponding objects, e.g. inclined surfaces, staircases etc., are provided in the working space 3.”; Para. [0083] of Vallery “Further, the respective drive unit 510, 520, 530, 540 comprises at least one pressure roller 54 for pressing the respective rope 41, 42, 43, 44 against the associated winch 511, 521, 531, 541 so that the respective rope 41, 42, 43, 44 can be reeled an unreeled in a defined manner.”).  

Regarding claim 13, Vallery discloses controller is configured to control operation of the plurality of motors to move the connector element at a variable speed up to a maximum speed as the connector element moves in relation to the staircase. (i.e., the torque of the actuators/motors can be controlled allowing for different speed motors that are connected to- the node/connector element 60; Para. [0032][0033]) 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 2 and 3 are rejected under 35 U.S.C. 103 as being unpatentable over Vallery, as applied to claim 1 above, in view of Gluhovksy (US Patent No. 2014/0201905).

Regarding claim 2, Vallery discloses the invention as substantially claimed above.
Vallery does not disclose one or more tracking devices configured to track kinematics of the patient as the patient moves along the staircase.  

    PNG
    media_image1.png
    380
    490
    media_image1.png
    Greyscale

Gluhovksy teaches an analogous track and monitoring system comprising one or more tracking devices configured to track kinematics of the patient as the patient moves along the staircase. (i.e., Gluhovksy has a track system including a patient that is monitored using cameras; Paragraph [0072] Lines 1-12 “In some embodiments, a CCD camera interface is configured for video monitoring for future analysis and can be correlated to sensed rope position, speed, tension, etc.”)  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the track system of Vallery to provided dynamic, real-time feedback and/or post-session feedback. (Paragraph [0072] Lines 9-12)

Regarding claim 3, Vallery in view of Gluhovksy teaches the one or more tracking devices are configured to track one or more of i) position, ii) direction and iii) speed of the patient as the patient moves along the staircase.  (i.e., the camera monitors the speed, tension, and position of the system; Paragraph [0072] Lines 1-12 “In some embodiments, a CCD camera interface is configured for video monitoring for future analysis and can be correlated to sensed rope position, speed, tension, etc.”)  

Claims 4-7 are rejected under 35 U.S.C. 103 as being unpatentable over Vallery in view of Gluhovksy, as applied to claim 2 above, in further view of Andersson (US Patent Publication No. 2015/0107020).

Regarding claim 4, Vallery in view of Gluhovksy discloses one or more second tracking devices (i.e., cameras of Gluhovksy) configured to track kinematics of the patient based on identifying location of the first tracking device as the patient moves along the 9staircase (i.e., Gluhovksy has a track system including a patient that is monitored using cameras; Paragraph [0072] Lines 1-12 “In some embodiments, a CCD camera interface is configured for video monitoring for future analysis and can be correlated to sensed rope position, speed, tension, etc.”)  .  
Vallery in view of Gluhovksy does not disclose the one or more tracking devices include a first tracking device that moves with the patient as the patient moves along the staircase.

    PNG
    media_image2.png
    396
    498
    media_image2.png
    Greyscale

Andersson teaches an analogous track system comprising the one or more tracking devices include a first tracking device (Output display 236; Figure 8) that moves with the patient as the patient moves along the staircase. (i.e., the weight LED harness holder seen in Figure 8 that tracks the weight of the user; Paragraph [0078] Lines 1-7 “In certain embodiments, the output display 236 is an LCD display that is configured to display the numerical weight of the active load suspended from the sling bar 222. However, in alternate embodiments, alternate display types, such as plasma, OLED, LED, or other such display types may be used without departing from the scope of the present disclosure.”)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the tracking system of Vallery in view of Gluhovksy to substitute the bail with the light emitting diode that is attached to the harness of Andersson in order to monitor the amount of weight that is being placed on the node/connecting element for further monitoring of the patient during the exercise.

Regarding claim 5, Vallery in view of Gluhovksy in further view of Andersson teaches the first tracking device is attached to a harness (Harness 95; Figure 7 of Vallery) coupled to the connector element.  (i.e., the harness and connector element of Vallery is modified to have the output display of Andersson to weigh the weight of the patient)

Regarding claim 6, Vallery in view of Gluhovksy in further view of Andersson teaches the first tracking device comprises a light emitting diode (i.e., the display 236 can be LED; Paragraph [0078] Lines 1-7 of Andersson “In certain embodiments, the output display 236 is an LCD display that is configured to display the numerical weight of the active load suspended from the sling bar 222. However, in alternate embodiments, alternate display types, such as plasma, OLED, LED, or other such display types may be used without departing from the scope of the present disclosure.”).  

Regarding claim 7, Vallery in view of Gluhovksy in further view of Andersson the one or more second tracking devices comprise a plurality of cameras. (i.e., the cameras of Gluhovksy monitor the speed, tension, and position of the system; Paragraph [0072] Lines 1-12 “In some embodiments, a CCD camera interface is configured for video monitoring for future analysis and can be correlated to sensed rope position, speed, tension, etc.”)  

Allowable Subject Matter
Claims 17, 19-20 are objected to as being dependent upon a rejected base claim on the grounds of nonstatutory double patenting, but would be allowable if a Terminal Disclaimer is filed or if the claims are rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Regarding claim 17, none of the prior art either alone or in combination recite the limitations of the preceding intervening claims and further reciting “the main controller is configured to control operation of the plurality of motors to move the connector element i) in an upward direction as the patient moves up the staircase at a first time during a rehabilitation session and ii) in a downward direction as the patient moves down the staircase at a second time during the rehabilitation session.”
Regarding claim 19, none of the prior art either alone or in combination recite the limitations of the preceding intervening claims and further reciting “the user controller is configured to track kinematics of the patient and instruct the main controller to adjust one or both of i) position and ii) speed of the connector element based on the tracked kinematics of the patient.”
Regarding claim 20, none of the prior art either alone or in combination recite the limitations of the preceding intervening claims and further reciting “the user controller is configured to track one or more of i) position, ii) direction and iii) speed of the patient as the patient.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANDREW M KOBYLARZ whose telephone number is (571)272-8096. The examiner can normally be reached Mon-Fri 7:30-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, LoAn Jimenez can be reached on (571) 272-4966. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/A.M.K./Examiner, Art Unit 3784                                                                                                                                                                                                        
/ANDREW S LO/Primary Examiner, Art Unit 3784